United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT



                                   No. 09-3096


Hassel Family Chiropractic, DC, PC, *
                                    *
            Petitioner - Appellant, *
                                    *        Appeal from the United States
      v.                            *        Tax Court.
                                    *
Commissioner of Internal Revenue, *          [UNPUBLISHED]
                                    *
            Respondent - Appellee. *


                            Submitted: March 8, 2010
                               Filed: March 12, 2010


Before MURPHY, JOHN R. GIBSON, and RILEY, Circuit Judges.



PER CURIAM.

       Hassel Family Chiropractic, DC, PC (Hassel) petitioned in the United States
Tax Court for review of an assessment by the Internal Revenue Service Appeals
Office regarding Hassel’s 2002 and 2003 tax liability. The Tax Court1 granted
summary judgment to the Commissioner of Internal Revenue (Commissioner) after
it determined Hassel had exhausted its appeals as to the underlying tax liabilities.
U.S.C. § 6330(c)(2)(B). Hassel now appeals the adverse grant of summary

      1
       The Honorable Carolyn P. Chiechi, United States Tax Court Judge.
judgment. After de novo review of the record, we affirm. Cox v. Comm’r, 121
F.3d 390, 391 (8th Cir. 1997) (standard of review).

        Taxpayers who disagree with an assessment of unpaid taxes by the
Commissioner are afforded the means to challenge such an assessment. The
Internal Revenue Code grants a taxpayer the right to a hearing to raise any relevant
challenges and issues relating to the unpaid taxes, but restricts a taxpayer to only
one such hearing per taxable period being challenged. U.S.C. § 6330(a)(3)(B),
(b)(2), (c)(2)(A). Consequently a taxpayer may challenge the underlying tax
liability only if he or she “did not receive any statutory notice of deficiency for
such tax liability or did not otherwise have an opportunity to dispute such tax
liability.” U.S.C. § 6330(c)(2)(B); Lewis v. Comm’r, 128 T.C. 48, 48-49 (2007).

       Hassel held a conference on February 26, 2007 with an Internal Revenue
Service appeals officer regarding its 2002 and 2003 tax liability. That conference
satisfies the “opportunity to dispute” clause of § 6330(c)(2)(B) and precluded
Hassel from challenging that liability in the Tax Court. Treas. Reg. § 301.6330-
1(e)(3) (“An opportunity to dispute the underlying liability includes a prior
opportunity for a conference with Appeals that was offered either before or after
the assessment of the liability.”). We also find no merit to Hassel’s argument that
the Commissioner violated the duty of consistency or the Due Process Clause.

      Accordingly, we affirm the Tax Court’s decision.

                         ___________________________




                                        -2-